FILED
                            NOT FOR PUBLICATION                             OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NATHAN KEVIN TURNER,                             No. 13-16558

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00632-TLN-
                                                 DAD
  v.

JOHN ROHRER, M.D.,                               MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Nathan Kevin Turner appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Turner failed

to raise a genuine dispute of material fact as to whether defendant consciously

disregarded a serious risk to Turner’s health related to his knee and shoulder

injuries by failing to classify his medical needs as “urgent” or not pursuing a more

aggressive course of treatment. See Farmer v. Brennan, 511 U.S. 825, 845, 847

(1994) (a prison official acts with deliberate indifference if “he knows that inmates

face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it”); Toguchi, 391 F.3d at 1058 (prisoner’s difference

of opinion with physician regarding course of treatment is not sufficient; rather, to

show deliberate indifference, prisoner must establish that the chosen course of

treatment “was medically unacceptable under the circumstances” (citation and

internal quotation marks omitted)); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262,

266 (9th Cir. 1991) (“[A] party cannot create an issue of fact by an affidavit

contradicting his prior deposition testimony.”).

      AFFIRMED.




                                           2                                     13-16558